

113 HR 3850 IH: Older Americans Act Reauthorization of 2014
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3850IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Gibson (for himself, Mr. Reed, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Older Americans Act of 1965 to authorize appropriations for fiscal years 2014 through 2018.1.Short titleThis Act may be cited as the Older Americans Act Reauthorization of 2014.2.Amendments(a)Authorization of appropriationsSection 216 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended by striking 2007, 2008, 2009, 2010, and 2011 each place it appears and inserting 2014, 2015, 2016, 2017, and 2018.(b)Authorization of appropriations for Grants for state and community programs on agingThe Older Americans Act of 1965 (42 U.S.C. 3023)—(1)in section 303—(A)in subsections (a), (b), and (d) by striking 2007, 2008, 2009, 2010, and 2011 each place it appears and inserting 2014, 2015, 2016, 2017, and 2018, and(B)in subsection (e)—(i)by striking paragraph (1),(ii)in paragraph (2) by striking $166,500,000 and all that follows through 2011, and inserting $187,000,000 for each of the fiscal years 2014, 2015, 2016, 2017, and 2018, and(iii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively, and(2)in section 373(f)(1)(A) is amended by striking 2007, 2008, 2009, 2010, and 2011 and inserting 2014, 2015, 2016, 2017, and 2018.(c)Authorization of appropriations for educational activitiesSection 411(b) of the Older Americans Act of 1965 (42 U.S.C. 3032(b)) is amended by striking 2007, 2008, 2009, 2010, and 2011 and inserting 2014, 2015, 2016, 2017, and 2018.(d)Authorization of appropriations for community service employmentSection 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o) is amended by striking 2007, 2008, 2009, 2010, and 2011 and inserting 2014, 2015, 2016, 2017, and 2018.(e)Authorization of appropriations for grants for Native AmericansSection 643 of the Older Americans Act of 1965 (42 U.S.C. 3057n) is amended—(1)in paragraph (1) by striking 2007 and inserting 2014, and(2)by amending paragraph (2) to read as follows:(2)for part C, $7,900,000 for each of the fiscal years 2015, 2016, 2017, and 2018..